DETAILED ACTION

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,179,643. This is a statutory double patenting rejection.
Claim 5 of the current application depend from claim 1, which in total is identical to patent claim 1 of U.S. Patent No. 11,179,643.  
Current Claim 5 (including base claim 1)
U.S. Patent No. 11,179,643 (claim 1)
(Claim 1) A computer device having: a user interface configured to provide a game board comprising tiles supporting game objects, wherein at least some of the tiles support game objects which are user activatable game elements of differing characteristics, wherein a pre-defined plurality of the tiles constitutes a segment of the game board supporting a group of game objects; the user interface configured to detect user input when a user engages with a user activatable game element; and a processor configured to receive a detected user input with a user activatable game element, detect a match game condition of a plurality of adjacent user activatable game elements having matching characteristics, and configured to remove the plurality of game elements of the match game condition when a match game condition is detected and to generate new game elements to replenish the game board; the processor further configured to detect a segment condition associated with the pre-defined plurality of tiles of the segment, and in that case to replace the entire group of game objects on the tiles of the segment with a replacement group of game objects.
(Claim 1) A computer device having: a user interface configured to provide a game board comprising tiles supporting game objects, wherein at least some of the tiles support game objects which are user activatable game elements of differing characteristics, wherein a pre-defined plurality of the tiles constitutes a segment of the game board supporting a group of game objects; the user interface configured to detect user input when a user engages with a user activatable game element; and a processor configured to receive a detected user input with a user activatable game element, detect a match game condition of a plurality of adjacent user activatable game elements having matching characteristics, and configured to remove the plurality of game elements of the match game condition when a match game condition is detected and to generate new game elements to replenish the game board; the processor further configured to detect a segment condition associated with the pre- defined plurality of tiles of the segment, and in that case to replace the group of game objects on the tiles of the segment with a replacement group of game objects, 
wherein the replacement group of game objects is a predefined group.
(Claim 5) , wherein the replacement group of game objects is a predefined group


Claims may be differently worded and still define the same invention.  Patent claim 1 recites a “group of objects” and so does the subject claim 1.  Then, patent claim 1 recites “replace the group of game objects”.  In a same but differently worded manner, the subject claim 1 recites “replace the entire group of game objects” (emphasis added by the Examiner).   It is the Examiner’s position that scope of the subject claim 1 is identical to patent claim 1 because only one group is recited in both cases.  Since only one group is recited, replace “the group” is the same as replacing “the entire group”.  As analogy, “replacing a carton of eggs” is the same scope as “replacing the entire carton of eggs” because in both situations the carton and its contents (eggs) are replaced.  Likewise, “replace the group of game objects” and “replace the entire group of game objects” are the same scope because in both situations the group and its corresponding contents (objects) are replaced.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-22 of U.S. Patent No. 11,179,643. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims is anticipated by the patent claims.  That is, the patent claims (1-4 and 6-22) include every feature recited in the current claims (1-4 and 6-22).  The independent claims 1, 21, and 22 are not identical because the patent claims include the features of current claim 5.  It is noted that claims 1, 21, and 22 include the term “entire” as set forth above, but it does not change the scope of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the published video game, Bejeweled Stars, released May 10, 2016 (as evidenced by a game play video published May 15, 2016, available online: https://www.youtube.com/watch?v=3Go9juoVHm0).
With regard to claim 1, Bejeweled Stars discloses a computer device having: a user interface configured to provide a game board comprising tiles supporting game objects (e.g., see screenshot below), 

    PNG
    media_image1.png
    869
    882
    media_image1.png
    Greyscale

wherein at least some of the tiles support game objects which are user activatable game elements of differing characteristics (e.g., see different game objects in the above screen shot, wherein the flaming objects have different characteristics), wherein a pre-defined plurality of the tiles constitutes a segment of the game board supporting a group of game objects (e.g., see screenshot above, wherein the highlighted rectangular shaped area defined by five tiles high and nine tiles wide is a segment); the user interface configured to detect user input when a user engages with a user activatable game element (e.g., as you watch the video evidence, you can see user input, including, for example, at time point 7:44-7:46); and a processor configured to receive a detected user input with a user activatable game element, detect a match game condition of a plurality of adjacent user activatable game elements having matching characteristics (matches are made at various points in the video, including, for example, at time point 7:44-7:46), and configured to remove the plurality of game elements of the match game condition when a match game condition is detected and to generate new game elements to replenish the game board (removal of game elements are made at various points in the video, including, for example, at time point 7:44-7:46); the processor further configured to detect a segment condition associated with the pre- defined plurality of tiles of the segment, and in that case to replace the group of game objects on the tiles of the segment with a replacement group of game objects (e.g., forming a match three with a game object in the segment, including, for example at time point 7:44-7:46);
[claim 4] wherein the game objects of the replacement group are provided on the gameboard at the same time (e.g., see time point 7:44-7:46); and
 [claim 17] configured to render a visual indication of the segment to the user (e.g., see screenshot above, wherein the highlighted rectangular shaped area defined by five tiles high and nine tiles wide is a segment); 
[claim 20] wherein the pre-defined plurality of tiles of the segment are adjacent to one another (e.g., see screenshot above, wherein the highlighted rectangular shaped area defined by five tiles high and nine tiles wide is a segment).
Claims 21 and 22 are anticipated by Bejeweled Stars as set forth above since the claims as similar in claim scope to claim 1 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bejeweled Stars in view of Candy Crush Saga, published in 2011 (as evidence by an online article published August 23, 2018 by Alyssa Avina, Candy Crush: 30 Awesome Tips and Tricks Only the Best Players Know: available on https://www.thegamer.com/candy-crush-tips-tricks-pro-players/).
Bejeweled Stars discloses all of the recited elements but may not disclose blocking elements and boosting elements.  While the Examiner believes that Bejeweled Stars likely discloses blocking elements and boosting elements, the Examiner is well aware of those features in Candy Crush Saga and relies upon Candy Crush Saga for teaching these features in case Bejeweled Stars does not anticipate them
	Candy Crush Saga discloses objects that are blocking elements and boosting elements (e.g., see Tip 7/30 for Blockers and Tip 17/30 for Boosters). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Bejeweled Stars with the blocker and booster elements as taught by Candy Crush Saga in order to add enjoyable and interesting game play elements to a match-three game.  

Allowable Subject Matter
Claims 2, 3, 5-11, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as, submission of a proper Terminal Disclaimer.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2019/0232155 to Darabian discloses a match game.
U.S. Patent Application Publication No. 2017/0274288 to Walls discloses a match game. 
U.S. Patent Application Publication No. 2017/0072297 to Lehwalder discloses a match game. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/            Primary Examiner, Art Unit 3715